John Michael, individually
                                                                       and as dependent
                                                                 administrator of the Estate of
                                                                  Juana Garza, deceased, and
                                                                    Geronimo Rodriguez, /s

                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2014

                                    No. 04-14-00124-CV

                            WESTFREIGHT SYSTEMS INC.,
                                    Appellant

                                              v.

 John Michael HEUSTON, individually and as dependent administrator of the Estate of Juana
                Garza, deceased, and Geronimo Rodriguez, individually,
                                      Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-03-50966-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
    The Cross Appellant’s and Appellee’s motion for extension of time to file brief is hereby
GRANTED. The brief is due October 2, 2014.


                                                   ___________________________________
                                                   Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court